Citation Nr: 0422397	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sight disorder.  

ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from March 1983 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico in which the 
veteran's claim of entitlement to service connection for a 
sight disorder was denied.  

Service medical records show that the veteran was seen for 
complaints of right eye pain and drainage.  The VA has not 
examined the veteran with regard to this claim.  In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  The veteran should be afforded a VA 
ophthalmology examination to diagnose all 
of his eye disorders.  The claims folder 
should be made available to the examiner 
for review before the examination.  

2.  After reviewing the complete claims 
folder, to include the service medical 
records, the VA ophthalmologist is 
requested to identify any current 
diagnosis(es).  With respect to eye 
diagnoses identified, the VA 
ophthalmologist should provide an opinion 
as to whether it is at least as likely as 
not that the veteran's eye disorders were 
incurred in or aggravated during service.  
The VA ophthalmologist is requested to 
indicate in the examination report that 
the claims file has been reviewed.  All 
indicated special studies deemed 
necessary must be accomplished.  The VA 
ophthalmologist is requested to provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




